CONFESSION OF ERROR

PER CURIAM.
Angelo Williams was charged with robbery with a deadly weapon or firearm. *313Williams was convicted for robbery with a weapon, as a lesser included offense and sentenced to ten years in prison.
Based upon the State’s proper and commendable confession of error that the trial court improperly denied the defense’s peremptory challenges to two prospective jurors upon an erroneous conclusion that the defense’s proffered reasons for the challenges were not race and gender neutral, we reverse the judgment and sentence and remand for a new trial.
Reversed and remanded.